RESOLUCIÓN
Evaluada la petición de reinstalación presentada por el querellado, Miguel A. Rivera Medina, el Informe de la Co-misión de Reputación de este Tribunal, el Informe del Pro-curador General y demás documentos que obran en el ex-pediente, se autoriza su reinstalación al ejercicio de la abogacía.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina. Los Jueces Asociados Señores Her-nández Denton, Corrada Del Río y Rivera Pérez no intervinieron.
(Fdo.) Carmen E. Cruz Rivera

Secretaria del Tribunal Supremo Interina